Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 9/2/22. Claims 9, 16 and 17 have been canceled and claims 1 – 8, 10 – 15 and 18 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13 have been considered but are moot in light of the new rejection based on the amended claim limitations. As shown below, the combination of Chen ‘354 and Chen ‘614 teach the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 13 – 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0007354 A1), hereinafter Chen ‘354 in view of Chen et al. (US 2019/0281614 A1), hereinafter Chen ‘614.
Regarding claim 1, Chen ‘354 teaches a method of tone mapping for WLAN transmissions (paragraph 61: WLAN), the method comprising: the wireless channel is operable to carry WLAN transmissions comprising codewords, and the codewords comprise a plurality of complex constellation points (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers. Also described in paragraph 16: four spatial streams); dividing the wireless channel into 80 MHz frequency segments with 980 data tones in each 80MHz frequency segment (paragraph 28: The 1024-tone plan includes 980 data tones and 16 pilot tones. The processor is further configured to execute the instructions to provide the message for transmission over an 80 MHz bandwidth. Also described in paragraph 8: 980 data tones… the system is further configured to, upon selecting the 1024-tone plan, provide the message for transmission over an 80 MHz bandwidth. Paragraph 26: four spatial streams); mapping each complex constellation point of the codewords of the WLAN transmissions to tones within each 80MHz frequency segment, wherein consecutive complex constellation points of codewords are mapped to interleaved tones until all tones have been mapped (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers; paragraph 132: encoding a plurality of data bits, parsing the stream of encoded bits, interleaving the encoded bits, mapping the data bits to a specified number of OFDM data tones, mapping a pilot sequence of bits to a specified number of pilot OFDM tones, and mapping null data bits to a specified number of left guard tones, right guard tones, and DC tones. Also described in paragraph 136); and transmitting the tones as mapped using at least one of the 80 MHz frequency segment for receipt by a receiving device (paragraphs 134-135: the wireless device provides the message for transmission over an 80 MHz bandwidth).
	Chen ‘354 fails to explicitly disclose determining a wireless channel bandwidth of a wireless channel to be 320 MHz, wherein the wireless channel comprises 3920 data tones; and dividing the wireless channel into four 80 MHz frequency.
	However, Chen ‘614 teaches determining a wireless channel bandwidth of a wireless channel to be 320 MHz, wherein the wireless channel comprises 3920 data tones (paragraph 90: For example, the same size segment parser may operate in 160+160 MHz sub-bands in the total 320 MHz BW with a 4× symbol duration tone plan (such as the 4×996 tone plan) where there are 980 data tones in each of 4 segments. Similarly, the same size segment parser may operate in 4×80 MHz sub-bands in the total 320 MHz BW with a 4× symbol duration tone plan. Note: the 3920 data tones are represented by the 980x4=3920); and dividing the wireless channel into four 80 MHz frequency (paragraph 90: Similarly, the same size segment parser may operate in 4×80 MHz sub-bands in the total 320 MHz BW. Also described in paragraph 89).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen ‘354’s method by incorporating the teachings of Chen ‘614, for the purpose of segmenting the bands according to a specified technique and providing a flexible communication system.
Regarding claim 2, Chen ‘354 teaches the method as described in Claim 1, wherein said mapping further comprises mapping each complex constellation point using a tone mapping distance parameter of 20 (end of paragraph 29: In various embodiments, the processor can be further configured to execute the instructions to map tones of the message using a low density parity check (LDPC) tone mapping distance (DTM) of 20. Also described in paragraph 115).
Regarding claim 3, Chen ‘354 teaches the method as described in Claim 1, wherein said mapping is performed according to an IEEE 802.11 ax tone plan (paragraphs 84 and 92: 80 MHz; paragraph 81: IEEE 802.11ax). 
Regarding claim 4, Chen ‘354 teaches the method as described in Claim 1, wherein said mapping is performed using 160MHz or 80+80 MHz tone interleavers (paragraph 84: 160 MHz), and wherein a distance parameter of 20 is used for said 160MHz tone interleaver (paragraphs 8 and 84: 160MHz and end of paragraph 29: In various embodiments, the processor can be further configured to execute the instructions to map tones of the message using a low density parity check (LDPC) tone mapping distance (DTM) of 20).
Regarding claim 13, Chen ‘354 teaches a method of tone mapping for WLAN transmissions (paragraph 61: WLAN), the method comprising: determining a wireless channel bandwidth of a wireless channel, wherein the wireless channel is operable to carry WLAN transmissions comprising codewords, wherein the codewords comprise a plurality of complex constellation points (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers. Also described in paragraph 16: four spatial streams); dividing the wireless channel into four frequency segments when the wireless channel bandwidth equals 320 MHz (paragraph 90: Similarly, the same size segment parser may operate in 4×80 MHz sub-bands in the total 320 MHz BW. Also described in paragraph 89).; and mapping each complex constellation point of the codewords of the WLAN transmissions to tones of the frequency segments, wherein consecutive complex constellation points of codewords are mapped to nonadjacent tones of a respective frequency segment until all tones of the respective frequency segment have been mapped (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers; paragraph 132: encoding a plurality of data bits, parsing the stream of encoded bits, interleaving the encoded bits, mapping the data bits to a specified number of OFDM data tones, mapping a pilot sequence of bits to a specified number of pilot OFDM tones, and mapping null data bits to a specified number of left guard tones, right guard tones, and DC tones. Also described in paragraph 136).
Chen ‘354 fails to explicitly disclose dividing the wireless channel into three frequency segments when the wireless channel bandwidth equals 240 MHz;
	However, Chen ‘614 teaches dividing the wireless channel into three frequency segments when the wireless channel bandwidth equals 240 MHz (paragraph 158: 240 MHz… 3 x 80 MHz BW modes…).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen ‘354’s method by incorporating the teachings of Chen ‘614, for the purpose of segmenting the bands according to a specified technique and providing a flexible communication system.
Regarding claim 14, Chen ‘354 teaches the method as described in Claim 13, wherein said mapping comprises mapping each complex constellation point using a tone mapping distance parameter of 20 (end of paragraph 29: In various embodiments, the processor can be further configured to execute the instructions to map tones of the message using a low density parity check (LDPC) tone mapping distance (DTM) of 20. Also described in paragraph 115).
Regarding claim 15, Chen ‘354 teaches the method as described in Claim 13, wherein said frequency segments comprise a channel bandwidth of 80 MHz (paragraphs 84 and 92: 80 MHz).
Regarding claim 18, Chen ‘354 teaches the method as described in Claim 13, wherein said frequency segments comprise 980 data tones (paragraphs 8 and 115: 980 data tones).
Regarding claim 20, Chen ‘354 teaches the method as described in Claim 13, further comprising transmitting the WLAN transmissions using the tones that are mapped to the complex constellation points (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘354 and Chen ‘614 as applied to claim 1 above, and further in view of Wang et al. (US 2017/0346667 A1).
Regarding claim 5, Chen ‘354 teaches the method as described in Claim 1, but fails to explicitly disclose wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors.
	However, Wang teaches wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors (paragraph 30: mapping schemes may be determined with the intention of reducing or minimizing a bit error rate (BER)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen ‘354 by incorporating the teachings of Wang, for the purpose of minimizing error.
Regarding claim 19, Chen ‘354 teaches the method as described in Claim 13, but fails to explicitly disclose wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors.
	However, Wang teaches wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors (paragraph 30: mapping schemes may be determined with the intention of reducing or minimizing a bit error rate (BER)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen ‘354 by incorporating the teachings of Wang, for the purpose of minimizing error.

Allowable Subject Matter
Claims 6 – 8 and 10 – 12 are  allowed.
Prior art of record does not explicitly disclose determining a wireless channel bandwidth of a wireless channel to be 240 MHz, wherein the wireless channel comprises 2940 data tones, the wireless channel is operable to carry WLAN transmissions comprising codewords, and the codewords comprise a plurality of complex constellation points; dividing the wireless channel into three 80 MHz frequency segments with 980 data tones in each 80MHz frequency segment; mapping each complex constellation point of the codewords of the WLAN transmissions to tones within each 80MHz frequency segment , wherein consecutive complex constellation points of codewords are mapped to interleaved tones until all tones have been mapped; and transmitting the tones as mapped using at least one of the 80 MHz frequency segment for receipt by a receiving device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462